Case 1:10-cv-00559-HSO-.]CG Document 423-1 Filed 01/22/19 Page 1 of 9

AO 888 (Rev. 02/l4) Subpoena to Produce Documents, lnformation, or Objects or to Pennit lnspection of Prcmises in a Civi| Action

UNITED STATES DISTRICT COURT

for the
Southem District of Mississippi

 

 

HCB F|NANC|AL COFlP.

Plaim,yj
V.

 

Civil Action No_ 1110'CV-00559-HSO-JCG

LEE F. KENNEDY
Defendam

 

VVV\./VV

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: WFBM, LLP
One City Bou|evard West. Fifth F|oor, Orange, CA 92868

(Name of person to whom this subpoena is directed)

 

6 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following

documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:SEE EXH|B|T A

 

Place: LaW Offlce Of Jame$ A. Anton Date and Time:
7700 lrvine Center Drive, Suite 800
|rvlne, CA 92618 02/06/2019 12100 pm

Attn: Mr. James A. Anton
‘Alternativelyl production may be delivered electronically to robert.parrott@ar|aw.com or josborn@osborngroupllc.com.

C| Inspection of Premise.s: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

 

 

 

 

P|ace: Date and Time:

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Dafe: 01/22/2019

CLERK OF COURT
OR

  
     

 

Signa!ure of Cler/c or Deputy CIerk ttorney 's signature

l

The name, address, e-mail address, and telephone number of the attorney representing (name ofparry)
HCB F|NANC|AL COFlP. , who issues or requests this subpoena, are:

JASON MlCHAEL OSBORN. 61 ST. JOSEPH ST.. STE 1301, MOB|LE, AL 36602; JOSBOFlN@OSBOHNGROUPLLC.COM; (251) 929-5050

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

Case 1:10-cv-00559-HSO-.]CG Document 423-1 Filed 01/22/19 Page 2 of 9

AO 888 (Rev. 02/14) Subpoena to Produce Documents, lnformation, or Objects or to Permit Inspection of Premises in a Civi| Action (Page 2)

Civil Action No_ 1:10-cv-00559-HSO-JCG

PROOF OF SERVICE
(Tlu's section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

l received this subpoena for (name of individual and rule, i;fany)

 

on (dare)

lj 1 served the subpoena by delivering a copy to the named person as follows:

 

 

on (dare) ; or

 

Cl I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

 

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server 's signature

 

Printed name and title

 

Server 's address

Additional information regarding attempted service, etc.:

Case 1:10-cv-00559-HSO-.]CG Document 423-1 Filed 01/22/19 Page 3 of 9

AO 88B (Rev. 02/|4) Subpoena to Produce Documents, lnforrnation. or Objects or to Pcnnit lnspection ofPremises in a Civil Action(f’age 3)

 

 

Federal Rule of Civil Proccdure 45 (c), (d), (e), and (g) (Effective lZ/l/l$)

(c) Placc of Compliance.

(l) For a Trial, Hearr'ng, or Deposr'!ion. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within tire state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For 0ther Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things ata place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(l)Avor°di'ng Undue Burden or E)q)ense,‘ Sanctr'ons. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction-which may include
lost earnings and reasonable attomey’s fees-on a party or attorney who
fails to eomply.

(2) Command to Produce Marerials or Permir inspection

(A) Appearance Nor Required. A person commanded to produce
documenls, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objectians. A person commanded to produce documents or tangible
things or to permit inspection may serve on the pany or attorney designated
in the subpoena a written objection to inspecting, copying, tcsting, or
sampling any or all of the materials or to inspecting the premises-or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or l4 days after the subpoena is served. lf an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded pcrson, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order. and the
order must protect a person who is neither a party nor a party`s officer from
significant expense resulting from compliance

(3) Quashing or Moer'ing a Subpoena.
(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permr'!led. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial inforrnation; or

(ii) disclosing an unrctaincd cxpen’s opinion cr information that does
not describe specific occurrences in dispute and results from the expert's
study that was not requested by a party.

(C) Specr]j)ing Condlllons as an Altemarive. ln the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for thc testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensatcd.

(e) Dutiee in Responding to a Subpoena.

(l) Produclng Documems or Eledronlcalbz Stored Informallon. These
procedures apply to producing documents or electronically stored
information:

(A) Documem.r. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Formfor Producr’ng Elecrranically Srored lnjbrmarion Nor Specg`/ied.
Ifa subpoena does not specify a form for producing electronically stored
infonnation, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or fonns.

(C) Eleclronically Slored lnformalion Produced in only One Form. The
person responding need not produce the same electronically stored
information in more than one fonn.

(D) Inaccessr`ble Elecrronically Stored Information. Thc person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. |f that showing is
made, the court may nonetheless order discovery from such sources if thc
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Prolecllon.

(A) Informarr`on Wilhheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Injbrmarion Praduced. |f information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. Aftcr being
notified, a party must promptly retum, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is rcso|vcd; must take reasonable steps to reu'ieve thc
information if the pony disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination ofthe claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required-and also, after a
motion is transferred, the issuing court-may hold in contempt a person
who, having been servcd, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials sce Fed. R. Civ. P. 45(e) Committee Note (20|3).

 

 

Case 1:10-cv-00559-HSO-.]CG Document 423-1 Filed 01/22/19 Page 4 of 9

EXHIBIT A

Attachment to Subpoena Duces Tecum to
WFBM, LLP
One City Boulevard West, Fifth Floor
Orange, CA 92868 USA
DEFINITIONS

1. “Adkinson” means Ms. Brenda Adkinson and/or Leighton, Michaux, Adkinson &
Brown, LLLP, 248 Addie Roy Rd, Austin, TX 78746.

2. “Beary” means Mr. W. Christopher Beary, 330 Carondelet St., # 200, New
Orleans, Louisiana 70130.

3. The “California Case” means that certain civil action styled Canndescent JV, LLC
v. Fiore Management, LLC, Superior Court of` Santa Barbara County, Califomia, Case No.
18CV01128.

4. “Document” is used in the broadest sense of the tenn and shall include all written,
printed, typed, recorded, graphic or electronically-stored matter, however produced or
reproduced, of every kind and description, in the actual or constructive possession, custody, or
control of the party served with this Subpoena Duces Tecum, including, without limitations, all
documents, papers, letters, correspondence, communications, telegrams, messages of any kind, e-
mails (including the text or body of all attachments thereto), electronic files, data, hand-written or
typed notes, minutes of meetings, memoranda of all kinds, applications, loan records, bills, tax
retums, accountant’s work papers, books, journals, diaries, ledgers, corporate records, account
statements, notes and other records of payment, checks, vouchers, reeeipts, reports, studies,
contracts, agreements, deeds, leases, ledgers, financial statements or any other source of financial
data, balance sheets, income statements, profit and loss statements, cash flow statements,
appraisals, estimates, maps, exhibits, surveys, evaluations, notebooks, calendars, time sheets or

logs, agendas, appointment books, sehedules, summaries, analyses, writings, dratis, drawings,

Case 1:10-cv-00559-HSO-.]CG Document 423-1 Filed 01/22/19 Page 5 of 9

sketches, graphs, diagrams, charts, images, pictures, photographs, sound tapes or recordings,
videotapes, DVDs, CDs, and data compilations (whether tangible or intangible from which
information can be obtained or can be translated through detection devices into reasonapr usable
tangible form), electronic or magnetic data, computer printouts, computer files, microfilm, Xerox
or any other tangible or electronically stored thing from Which constitute or contain matter within
the scope of Rule 26(b) or Rule 34 of the F ederal Rules of Civil Procedure.

5. “Dracht” means Mr. Philip D. Dracht and/or Law Office of Philip Dracht, 15 W.

Carrillo St., Ste 250, Santa Barbara, CA 93101.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6. “Entities” means the following:
NAME FEIN
422 Dakota, LLC
5950 SB Georgia Holdings, LLC XX-XXXXXXX
5950 State Bridge Road, LLC XX-XXXXXXX
BCL Kennedy, LLC XX-XXXXXXX
Beau Freyer Kennedy 2008 Investment Trust
BFK 2008 Investment Trust XX-XXXXXXX
BK Propexties II, LLC
Canndescent JV, LLC XX-XXXXXXX
Canndescent Texas, LLC
Cherry Hills Capital Funding, LLC
Chesapeake Kennedy, LLC
Compassionate Use II, LLC
Compassionate Use, LLC XX-XXXXXXX
Connor William Kennedy 2008 Investment Trust XX-XXXXXXX
Dailny, Inc.
Destin Holdings Trust, LLC XX-XXXXXXX
Elberon Investment Fund LP XX-XXXXXXX
FH Aspen, LLC XX-XXXXXXX
Flintridge Georgia, LLC XX-XXXXXXX
Fountain Square FWB Holdings, LLC XX-XXXXXXX
Freyer Investments, Ltd. XX-XXXXXXX
Georgia Crosstown Holdings, LLC
Georgia Lot Holdings, LLC
Gonzales LA Holdings, LLC XX-XXXXXXX
Holiday Isle LFK Investments, LLC
Hungry Otter Holdings, LLC XX-XXXXXXX
Hyperion GP, LLC
Hyperion Gqu Coast Ventures, Ltd. XX-XXXXXXX

 

 

A-2

 

Case 1:10-cv-00559-HSO-.]CG Document 423-1 Filed 01/22/19 Page 6 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAME FEIN

Hyperion Management, LLC

Iron Glades Slope, LLC

Kennedy Five Acres Crestview, LLC

Kennedy Lagoon Lot, LLC XX-XXXXXXX

KWF Group, LLC XX-XXXXXXX

KWFI, LP XX-XXXXXXX

Lagniappe Funding, LLC

Lee F. Kennedy Alabama, LLC

Lee Freyer Kennedy Crestview II, LLC

Lee Freyer Kennedy Crestview, LLC XX-XXXXXXX

Lee K. Freyer Trust

Lee Kennedy Investments, LP XX-XXXXXXX

LFK 2008 Special Trust f/k/a Trust FBO BFK XX-XXXXXXX

LFK 2008 Special Trust f/k/a 'l`rust FBO CWK XX-XXXXXXX

LFK GP, LLC XX-XXXXXXX

LFK Investments-Texas LLC XX-XXXXXXX

LK Freyer (Schumaker), LLC XX-XXXXXXX

LK Freyer Investments, LLC XX-XXXXXXX

LKF investments - Texas, LLC

Medicus Arkansas II, LLC

Medicus Arkansas Ill, LLC

Medicus Arkansas, LLC XX-XXXXXXX

Medicus Management, LLC

Medicus, LLC

MLK Holdings, LLC

Murphy Adams Restaurant Group LP

Organic Health Sciences, LLC XX-XXXXXXX

Palms Destin Holdings, LLC

Peavy-Wilson Limited Partnership

PJ Adams Holdings, LLC

Rivercrest Lot, LLC

Rockcliff Holdings-GP, LLC XX-XXXXXXX

RockcliH` Holdings, LP XX-XXXXXXX

Sealy Southtown, LLC XX-XXXXXXX

Sealy Uptown, LLC XX-XXXXXXX

Summer Winds Georgia, LLC XX-XXXXXXX

Surmnerwind Townhomes, LLC

Trust UWO Babette Wiener FBO Lee McPherson XX-XXXXXXX

WW Urban Properties, LLC XX-XXXXXXX
7. “Fiore” means Fiore Management, LLC, a Califomia limited liability company.

8. “HCB” means HCB Financial Corp., a Florida corporation.

Case 1:10-cv-00559-HSO-.]CG Document 423-1 Filed 01/22/19 Page 7 of 9

9. “Kennedy” or “McPherson” means Ms. Lee F. Kennedy a/k/a Lee Freyer and
a/k/a Lee McPherson (SSN:-664), Defendant and Judgment-Debtor in that certain civil
action styled HCB Financial Co)p. v. Lee F.` Kennedy, United States District Court, Southern
District of Mississippi, Case No. 1:10-cv-559-HSO-JCG.

10. “Oakes” means Mr. Jeffrey L. Oakes, 330 Carondelet St., # 200, New Orleans,
Louisiana 70130.

ll. The “Texas Case” means that certain civil action styled HCB Financial Co)p. v.
Lee K. McPherson, United States District Court, Western District of Texas, Case No. 1:18-cv-
01120-LY.

12. “WFBM,” “You,” or “Vour” means WFBM, LLP, One City Boulevard West, Fifth
Floor, Orange, CA 92868 USA.

RE UESTS FOR PRODUCTION

For the time period September l, 2018, to the present, please produce the following (to
the extent previously produced pursuant to any other subpoena duces tecum):

l. All Documents relating to the Califomia Case.

2. All Documents relating to any settlement of the California Case, including,

without limitation, any settlement agreement between or among any of the parties in the

Califomia Case.
3. All Documents relating to negotiations of any settlement of the Califomia Case.
4. All Documents relating to communications between or among WFBM, Adkinson,

Beary, Dracht, Kennedy, and/or Oakes regarding any settlement of the Califomia Case.
5. All Documents relating to communications between or among WFBM, Adkinson,
Beary, Dracht, Kennedy, and/or Oakes regarding assets, liabilities, loans, capital, conuibutions,

and/or accounts of Kennedy or any of the Entities.

Case 1:10-cv-00559-HSO-.]CG Document 423-1 Filed 01/22/19 Page 8 of 9

6. All Documents relating to monies owed by Kennedy or any of the Entities to
Fiore.

7. All Documents relating to monies owed by Fiore to Kennedy or any of the
Entities,

8. All Documents (including, without limitation, text messages, short message

service or SMS messages, iMessage, or similar messenger formats) relating to communications
between or among WFBM and/or counsel, lawyers, accountants, certified or not, and/or trustees
representing or acting on behalf of Kennedy or the any of Entities, including, without limitation,
Adkinson; Beary; Dracht; Oakes; Mead Law Firm, PLLC, a Florida law flrm; Jeffrey L. Hall,
Bryan Nelson, P.A., a Mississippi law firm; Jeff Williams; Hubbard, Mitchell, Williams &
Strain, PLLC, a Mississippi law firm; and/or Orrill & Beary, LLC, n!k/a Beary & Oakes, LLC, a
Louisiana law flrm.

9. All Documents (including, without limitation, email communications) relating to
communications to or from any of the email following email addresses relating to Kennedy, any
of the Entities, or any settlement of the Califomia Case:

a. leefmcpherson@gmail.com;

b. leefkennedy@aol.com;

c. leeikennedy@gmail.com;
d. brenda@leightonlaw.com;
e. brenda@lmablaw.com;

f. pdracht@drachtlaw.com;

g. wcbeary@bearyinterests.com;
h. wcb@ocblaw.com; or
i. jlo@ocblaw.com.

A-5

Case 1:10-cv-00559-HSO-.]CG Document 423-1 Filed 01/22/19 Page 9 of 9

13. All Documents relating to communications between or among WFBM, Adkinson,
Beary, Dracht, Kennedy, and/or Oakes regarding HCB.
14. All Documents relating to communications between or among WFBM, Adkinson,

Beary, Dracht, Kennedy, and/or Oakes regarding the 'I`exas Case.

A-6

